department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-120768-09 date date internal_revenue_service number release date index number ----------------------------- ---------------------------------- --------------------------------- -------------------- --------------------------------- - - district plan trust -------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- ------------------------------------ --------------------------------------------------------------------------------- ---------------- agreement -------------------------------------------------------------------------------- ---------------------------------- state ---------------- dear -------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of the district requesting a ruling that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code the district represents the following facts facts the district is a public_utility and municipal corporation organized under the laws of the state it maintains the plan to provide self-insured post-employment medical benefits to eligible retirees and their spouses and dependents the district pays all or a portion of the costs for these benefits the benefit costs to participants vary depending plr-120768-09 on the retirement date the eligibility of the retiree or dependent for medicare and the identity of the beneficiary retiree spouse child or surviving_spouse or child the district specifically represents that there is no cash-out of any amounts contributed to the plan and no conversion of any sick or vacation days to post- retirement medical benefits the plan does not permit any funding of benefits by pre- tax salary reduction and only retirees and their spouses and dependents are eligible for plan benefits the district has established the trust pursuant to the agreement for the exclusive purpose of funding post-employment benefits other than pensions including medical coverage all trust assets are irrevocably dedicated to this purpose which includes payment of trust administration_expenses no trust assets may revert to the district or the trustee before all plan liabilities are satisfied or discharged the trustee of the trust is appointed and may be removed by the district’s board_of commissioners the trustee accepts trust contributions and makes disbursements as directed by the district or for the reasonable costs of trust administration except to the extent properly delegated to an investment manager the trustee invests and otherwise manages trust assets the district may terminate the trust at any time upon termination the trustee will continue to administer the trust until all plan obligations for post-employment medical benefits have been satisfied or discharged or all funds have been paid out if all benefit obligations have been satisfied or discharged any trust assets remaining shall be transferred to the district or as the district directs provided that no such assets will be transferred to an entity other than the state a political_subdivision of the state or an entity the income of which is excluded from gross_income under sec_115 law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance plr-120768-09 of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the internal_revenue_service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust was established as a separate_entity to fund post-employment medical benefits for retired district employees and their spouses and dependents under the plan providing such benefits to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_75 and revrul_77_261 the provision of medical benefits to participating retirees and their dependents satisfies the obligation of the district under the plan to provide those benefits thus the income of the trust accrues to the benefit of the district which is a public_utility and municipal corporation of the state no private interests participate in or benefit from the operation of the trust other than as providers of goods and services the benefit to retired district employees is incidental to the public benefit see revrul_90_74 conclusion based solely on the facts and representations submitted by the district we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding the federal tax consequences of contributions to or payments from the trust with respect to the plan including but not limited to whether such contributions are excludable from the gross plr-120768-09 income of district employees or former employees under sec_106 and whether such payments are excludable from the gross_income of district employees or former employees under sec_104 or sec_105 sec_3 of revproc_2009_3 2009_1_irb_107 provides that the service will not rule on whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for the plan_year accordingly we express or imply no opinion regarding whether the plan satisfies the nondiscrimination requirements of sec_105 of the code or sec_1_105-1 of the income_tax regulations under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for ' purposes
